DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ismail et al. (“3D-Guided CT Reconstruction using Time-Of-Flight Camera”).
	Regarding claim 1, Ismail discloses A method for reconstructing an image data set from projection images of an examination object (“3D-Guided CT Reconstruction” in Title on pg. 796429-1) recorded at different projection directions with a computed tomography apparatus, the computed tomography apparatus including a nominal field of view acquired from all projection directions in respective projection images (“C-arm system” in fig. 1 on pg. 796429-2), at least one of the examination object and an additional object associated with the examination object extending partially out of the (“The object extends outside the scanner field of view” in fig. 1 caption on pg. 796429-2), the method comprising: 
establishing an item of contour information describing a contour of at least one of the examination object and the additional object (“obtain the patient’s body contour” in Abstract on pg. 796429-1); 
enhancing projection data of the projection images, based upon the contour information established, by way of forward projection (“Radon transform is applied to the contour to generate the “trust region” for the projection data” in Abstract on pg. 796429-1) in regions in which at least one of the examination object and the additional object was not acquired in the projection data of a projection image (“The generated “trust region” is integrated as an input to augment the projection data.  It is used to estimate the truncated, unmeasured projections using linear interpolation” in Abstract on pg. 796429-1); and 
reconstructing the image data set based upon the projection data enhanced (“Finally the image is reconstructed using the combination of the estimated and the measured projection data” in Abstract on pg. 796429-1), wherein, from sensor data of at least one camera, the examination object positioned for recording at least one of the projection images and the additional object is acquired, an item of sensor information at least partially describing at least one of the contour of the examination object and of the additional object being established and used for establishing the contour information (“use of a time-of-flight (TOF) camera to obtain the patient’s body contour” in Abstract on pg. 796429-1). 
Regarding claim 2, Ismail discloses The method of claim 1, wherein the at least one camera configured is a 3D camera (“time-of-flight camera” in Abstract on pg. 796429-1). 
Regarding claim 3, Ismail discloses The method of claim 1, wherein the at least one camera is registered with a recording arrangement of the computed tomography apparatus (“The digitization points are transformed to X-Ray detector coordinates by registering the two coordinate systems” in Abstract on pg. 796429-1). 
Regarding claim 4, Ismail discloses The method of claim 1, wherein a portion of the contour of the examination object not acquirable by the at least one camera is established by at least one of extrapolation and interpolation (“the truncated projection data is completed by linear interpolation using the generated trust region as a prior” in 2.3.2 on pg. 796429-6). 
Regarding claim 5, Ismail discloses The method of claim 1, wherein, as contour information, a binary subdivision classifying according to air and at least one of the examination object and additional object at least of the extended field of view is used (“trust region” in Abstract on pg. 796429-1). 
Regarding claim 11, Ismail discloses The method of claim 1, wherein for each scan, the sensor information is automatically checked for portions of at least one of the examination object and the additional object protruding outside the nominal field of view, whereby the reconstructing is automatically triggered with or without an extended field of view (“Truncation problem appears when the scanned object extends outside the scanner field of view (SFOV)” in 1. on pg. 796429-1). 
Regarding claim 12, Ismail discloses A computed tomography apparatus (“3D-Guided CT Reconstruction” in Title on pg. 796429-1; fig. 1 on pg. 796429-2; fig. 2 on pg. 796429-3), comprising: 
at least one camera (“time-of-flight camera” in Abstract on pg. 796429-1); and 
a control device configured for reconstructing an image data set from projection images of an examination object (implicit in “3D-Guided CT Reconstruction” in Title on pg. 796429-1) recorded at different projection directions with a computed tomography apparatus, the computed tomography apparatus including a nominal field of view acquired from all projection directions in respective projection images (“C-arm system” in fig. 1 on pg. 796429-2), at least one of the examination object and an additional object associated with the examination object extending partially out of the nominal field of view into an extended field of view (“The object extends outside the scanner field of view” in fig. 1 caption on pg. 796429-2), the control device being configured to: 
establish an item of contour information describing a contour of at least one of the examination object and the additional object (“obtain the patient’s body contour” in Abstract on pg. 796429-1); 
enhance projection data of the projection images, based upon the contour information established, by way of forward projection (“Radon transform is applied to the contour to generate the “trust region” for the projection data” in Abstract on pg. 796429-1) in regions in which at least one of the examination object and the additional object was not acquired in the projection data of a projection image (“The generated “trust region” is integrated as an input to augment the projection data.  It is used to estimate the truncated, unmeasured projections using linear interpolation” in Abstract on pg. 796429-1); and 
reconstruct the image data set based upon the projection data enhanced (“Finally the image is reconstructed using the combination of the estimated and the measured projection data” in Abstract on pg. 796429-1), wherein, from sensor data of at least one camera, the examination object positioned for recording at least one of the projection images and the additional object is acquired, an item of sensor information at least partially describing at least one of the contour of the examination object and of the additional object being established and used for establishing the contour information (“use of a time-of-flight (TOF) camera to obtain the patient’s body contour” in Abstract on pg. 796429-1). 
Regarding claim 13, Ismail discloses A non-transitory computer readable medium storing program code to carry out the method of claim 1 when the program code is executed on a control device of a computed tomography apparatus (implicit in “3D-Guided CT Reconstruction” in Title on pg. 796429-1). 
Regarding claim 14, Ismail discloses An electronically readable data carrier storing a computer program to carry out the method of claim 1 when program code of the computer program is executed on a control device of a computed tomography apparatus (implicit in “3D-Guided CT Reconstruction” in Title on pg. 796429-1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

4.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al. (“3D-Guided CT Reconstruction using Time-Of-Flight Camera”) in view of Goldbach (US2008/0319321).
Regarding claim 15, Ismail discloses The method of claim 2, but fails to disclose wherein the at least one camera configured is a terahertz camera. 
Ismail teaches wherein the at least one camera is a time-of-flight camera (“time-of-flight camera” in Abstract on pg. 796429-1).
Goldbach teaches, in the same field of endeavor of computed tomography, using a terahertz camera (par. [0015]).
It would have been obvious to one of ordinary skill in the art to substitute the camera of Goldbach for the camera of Ismail since it would have provided an alternative camera with predictable results.
5.	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al. (“3D-Guided CT Reconstruction using Time-Of-Flight Camera”) in view of Hale (US2018/0333081).
Regarding claim 16, Ismail discloses The method of claim 1, but fail to disclose wherein at least one item of 3D information relating to the contour of at least one of the examination object and the additional object is established from at least one of sensor data of at least two differently positioned cameras and sensor data from an item of arrangement information of the camera. 
Ismail teaches wherein the at least one camera is a time-of-flight camera (“time-of-flight camera” in Abstract on pg. 796429-1).
(“10” in fig. 1; par. [0023]).
It would have been obvious to one of ordinary skill in the art to substitute the camera of Hale for the camera of Ismail since it would have provided an alternative 3D camera with predictable results.
Regarding claim 17, the combined references of Ismail and Hale teach The method of claim 16, wherein portions of the contour lying outside an acquisition range of a camera are acquired by at least one further camera (implicit in “10” in fig. 1; par. [0023]). 
Allowable Subject Matter
6.	Claims 6-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667